United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          February 6, 2006
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 05-30129
                          Summary Calendar



ANGELA L. OZBUN,

                                     Plaintiff-Appellant,

versus


SCHERING CORPORATION,

                                     Defendant-Appellee.

                        --------------------

          Appeal from the United States District Court
              for the Western District of Louisiana
                          (1:03-CV-487)

                        --------------------

Before KING, DeMOSS, and PRADO Circuit Judges.

PER CURIAM:*

     Angela Ozbun (“Ozbun”), acting pro se, filed suit against

Shering Corporation (“Shering”) alleging injuries resulting from

use by Ozbun of Claritin, a product manufactured by Shering which

was defective under the Louisiana Product’s Liability Act statute.

After allowing fifteen months for discovery process to run, Shering

filed a motion for summary judgment which was granted by the

district court.    Ozbun appealed to this court.

     We have carefully reviewed the briefs, the reply briefs, the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
record excerpts, and relevant portions of the record.      For the

reasons stated by the district court in its memorandum ruling filed

under date of January 18, 2005, we affirm the judgment entered by

the district court in favor of Shering, entered of even date.

     AFFIRMED.